        Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 1 of 17                             FILED
                                                                                           2020 Nov-04 PM 05:34
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION



  STATE OF ALABAMA, et al.,

              Plaintiffs,

  v.                                                Case No.: 2:18-cv-00772-RDP

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

              Defendants,

  DIANA MARTINEZ, et al.,

              Defendant-Intervenors,

  COUNTY OF SANTA CLARA,
  CALIFORNIA, et al.,

              Defendant-Intervenors,

  and

  STATE OF NEW YORK, et al.,

              Defendant-Intervenors,



RESPONSE FROM THE LOCAL GOVERNMENT DEFENDANT-INTERVENORS AND
 THE STATE AND OTHER GOVERNMENT DEFENDANT-INTERVENORS TO THE
              COURT’S OCTOBER 30 SHOW CAUSE ORDER

        The Local Government Defendant-Intervenors and the State and Other Government

Defendant-Intervenors respectfully submit the following response to the Court’s Show Cause

Order, which directed certain of the Defendant-Intervenors to show cause in writing “whether




                                               1
        Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 2 of 17




they have taken inconsistent positions on the important issue of a three-judge court and, if so,

why.”1 Doc. # 186.

       The Defendant-Intervenors respectfully submit to the Court that their arguments

regarding whether a three-judge court should be convened in this litigation are consistent with

the positions taken in other litigation. because the cases, claims, and remedies are different

between the various lawsuits, such that the Defendant-Intervenors’ positions on the three-judge

court question needed to be different. In particular, and as explained more fully below:

       (1)     the Presidential Memorandum challenges all involve separate claims for relief
               under a different statute not at issue in this litigation, 13 U.S.C. § 195, which
               requires mandatory appointment of a three-judge court; and

       (2)     courts applying 28 U.S.C. § 2284 have distinguished between “precursors to the
               ultimate apportionment decision” and “direct challenge[s] to the apportionment
               itself,” and the Defendant-Intervenors’ opposition to a three-judge court in this
               case aimed to explain using that rubric why consistent application of § 2284
               would not require a three-judge court here and would require a three-judge court
               in the Presidential Memorandum challenges.

The Defendant-Intervenors appreciate and share the Court’s interest in assuring that all parties

approach the judicial process with full and due candor, and we regret if at any point the


1
  The Court directed the Show Cause Order to four intervenors here who are also plaintiffs in
challenges to the Presidential Memorandum in the U.S. District Court for the Northern District of
California: the City of San Jose, California; King County, Washington; and Arlington County,
Virginia (three of the five Local Government Defendant-Intervenors); and the State of California
(one of the 26 State and Other Government Defendant-Intervenors). Show Cause Order, Doc.
# 186; see San Jose v. Trump, 20-cv-5167 (N.D. Cal. filed July 27, 2020); California v. Trump,
No. 20-cv-5169 (N.D. Cal. filed July 28, 2020).
The remaining Defendant-Intervenors join this response because, as set out below, all but one
(the County of Santa Clara, California) are plaintiffs in other challenges to the Presidential
Memorandum that were filed in the U.S. District Court for the Southern District of New York
and the U.S. District Court for the District of Columbia. See New York v. Trump, No. 20-cv-
5770 (S.D.N.Y. filed July 24, 2020); Common Cause v. Trump, No. 20-cv-2023 (D.D.C. filed
July 23, 2020). The New York and Common Cause plaintiffs are similarly situated to the San
Jose and California plaintiffs in terms of the positions they took regarding the three-judge court
question, and therefore wish to present the Court a full picture of the positions taken in the
Presidential Memorandum lawsuits for the Court’s awareness and in the interest of transparency.


                                                 2
         Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 3 of 17




Defendant-Intervenors could have kept the Court better apprised of developments in other

lawsuits. Defendant-Intervenors note that, in their opposition to Plaintiffs’ motion for

appointment of a three-judge panel, they did distinguish the merits of Plaintiffs’ motion from the

merits for the appointment of a three-judge panel in the cases dealing with the constitutional

challenge to the Presidential Memorandum. Reading over that submission, Defendant-

Intervenors realize that they inadvertently failed to make it clear that many of them were parties

in the Presidential Memorandum cases, where they were arguing against appointment of a three-

judge panel. Defendant-Intervenors apologize for any confusion resulting from this omission.

For this reason, the Defendant-Intervenors also summarize in this response the steps they took in

the course of this litigation to advise the Court of the existence and status of the various

Presidential Memorandum lawsuits.

I.       Statutory background.

         As related to the matter the Court has directed the Defendant-Intervenors to address in

this response, two separate statutory grounds for the appointment of a three-judge court are at

issue.

         First, 28 U.S.C. § 2284 provides that “[a] district court of three judges shall be convened

when otherwise required by Act of Congress, or when an action is filed challenging the

constitutionality of the apportionment of congressional districts or the apportionment of any

statewide legislative body.” Id. § 2284(a). Section 2284 was the sole basis for Alabama’s

request for a three-judge court in this litigation. See Plaintiffs’ Motion for the Appointment of a

Three-Judge Court, Doc. # 171.

         Second, the Census Act prohibits “statistical sampling” when determining the population

for apportionment purposes. See 13 U.S.C. § 195 (“Except for the determination of population

for purposes of apportionment of Representatives in Congress among the several States, the


                                                  3
        Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 4 of 17




Secretary shall, if he considers it feasible, authorize the use of the statistical method known as

‘sampling’ in carrying out the provisions of this title.”). Congress has provided that any action

brought under section 195 “shall be heard and determined by a district court of three judges in

accordance with section 2284 of title 28, United States Code.” Departments of Commerce,

Justice, and State, The Judiciary, and Related Agencies Appropriations Act, 1998, § 209(b),

(e)(1), Pub. L. No. 105-119, 111 Stat. 2440, 2481-82 (1997) (the “1998 Appropriations Act”)

(codified at 13 U.S.C. § 141 note). As noted below, the Defendant-Intervenors here who are

plaintiffs in other challenges to the Presidential Memorandum all requested appointment of a

three-judge court in those cases on the basis of both section 2284 and section 195.

II.    Challenges to the Presidential Memorandum in other courts.

       On July 21, 2020, President Trump issued a memorandum declaring that “[f]or the

purpose of the reapportionment of Representatives following the 2020 census, it is the policy of

the United States to exclude” undocumented immigrants from the congressional apportionment

base “to the maximum extent feasible and consistent with the discretion delegated to the

executive branch.” Memorandum on Excluding Illegal Aliens From the Apportionment Base

Following the 2020 Census, 85 Fed. Reg. 44,679, 44,680 (July 23, 2020). The same day that the

Presidential Memorandum was issued, the Federal Defendants filed a “Notice of Presidential

Memorandum” with this Court to advise the Court of its issuance. Doc. # 152.

       1. Defendant-Intervenors’ challenges to the Presidential Memorandum. Within one

week of the issuance of the Presidential Memorandum, all but one of the State and Other

Government Defendant-Intervenors and the Local Government Defendant-Intervenors in this

Court had filed separate lawsuits in other district courts challenging the Presidential

Memorandum on statutory and constitutional grounds, as described below.




                                                  4
        Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 5 of 17




       All of the 26 State and Other Defendant-Intervenors in this Court are plaintiffs in separate

litigation that was commenced to challenge the Presidential Memorandum shortly after it was

issued. Specifically, on July 24, 2020, all but one of the State and Other Defendant-Intervenors

filed a lawsuit in the Southern District of New York, together with other states and local

governments who are not intervenors in this action, to challenge the Presidential Memorandum.

See Complaint, New York v. Trump, No. 20-cv-5770 (S.D.N.Y. filed July 24, 2020). That same

day, those State and Other Defendant-Intervenors filed a notice in this action to advise the Court

that they had commenced that lawsuit in the Southern District of New York. Doc. #154. The

remaining party from among the State and Other Defendant-Intervenors, the State of California,

filed a separate lawsuit to challenge the Presidential Memorandum on July 28, 2020. See

Complaint, California v. Trump, No. 20-cv-5169 (N.D. Cal. filed July 28, 2020).

       Four of the five Local Government Defendant-Intervenors in this Court are likewise

plaintiffs in separate litigation challenging the Presidential Memorandum. On July 23, 2020, the

City of Atlanta, Georgia, filed a lawsuit challenging the Presidential Memorandum in the United

States District Court for the District of Columbia. See Complaint, Common Cause v. Trump, No.

20-cv-2023 (D.D.C. filed July 23, 2020). And on July 27, 2020, the City of San Jose, California;

King County, Washington; and Arlington County, Virginia commenced their own lawsuit to

challenge the Presidential Memorandum in the Northern District of California. See Complaint,

San Jose v. Trump, 20-cv-5167 (N.D. Cal. filed July 27, 2020). The remaining Local

Government Defendant-Intervenor—the County of Santa Clara, California—is not a plaintiff in

any lawsuit challenging the Presidential Memorandum.

       In sum, all but one of the Local Government Defendant-Intervenors and the State and

Other Government Defendant-Intervenors are plaintiffs in lawsuits challenging the Presidential




                                                 5
        Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 6 of 17




Memorandum: 25 of the 26 State and Other Defendant-Intervenors are plaintiffs in New York v.

Trump, 20-cv-5770 (S.D.N.Y.); one of the 26 State and Other Defendant-Intervenors is a

plaintiff in California v. Trump, 20-cv-5169 (N.D. Cal.); one of the five Local Government

Defendant-Intervenors is a plaintiff in Common Cause v. Trump, No. 20-cv-2023 (D.D.C.); and

three of the five Local Government Defendant-Intervenors are plaintiffs in San Jose v. Trump,

No. 20-cv-5167 (N.D. Cal.).

       On July 29, 2020, the Federal Defendants filed a Notice advising this Court of each of

these lawsuits, and of the participation of each intervenor here as a plaintiff in the other cases.

See Notice of Additional Lawsuits Challenging the Recent Presidential Memorandum, Doc.

# 155. The Defendant-Intervenors acknowledge that with the exception of the July 24 Notice

filed by the New York v. Trump plaintiffs, Doc. #154, the Defendant-Intervenors did not

themselves advise the Court of the commencement of these separate lawsuits. In light of the July

29 Notice filed by the Federal Defendants within days of the commencement of the remaining

Presidential Memorandum challenges, Doc. # 155, the Defendant-Intervenors believed the Court

was aware of each specific Defendant-Intervenors’ participation as a plaintiff in lawsuits

challenging that Memorandum. The Defendant-Intervenors assure the Court that the sole basis

for not filing an additional notice was their belief, in view of the Federal Defendants’ July 29

Notice, that further filings to so notify the Court would be duplicative.

       2. The appointment of three-judge courts in the Presidential Memorandum challenges.

The plaintiffs in each of the four lawsuits described above requested the appointment of a three-

judge court in those cases, and the respective district courts (and the Chief Judges of the Courts

of Appeals in those federal circuits) agreed and appointed a three-judge court to hear those cases.




                                                  6
        Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 7 of 17




       In New York v. Trump, the plaintiffs sought appointment of a three-judge court because

“the issue [under § 2284(a)] is, at the least, a close question,” and because the plaintiffs in a

consolidated case had alleged a claim for relief under section 195.2 New York, Doc. # 58. The

district court (Judge Furman) issued an opinion requesting the appointment of a three-judge court

based on both section 2284 and section 195, New York, Doc. # 68, and the Chief Judge of the

Second Circuit appointed such a court on August 10, 2020. New York, Docs. # 82, 83. That

same day, the Federal Defendants in this action advised this Court both that New York and its

co-plaintiffs had requested a three-judge court in New York v. Trump and that the Second Circuit

had appointed such a court. See Defendants’ Reply to the Parties’ Briefs Concerning the Effect

of the July 21, 2020 Presidential Memorandum, Doc. # 163, at 4.

       In Common Cause v. Trump, the plaintiffs likewise requested a three-judge court on the

basis of both section 2284 and section 195. Common Cause, Docs. # 29, 29-1. The defendants

stated that they did not oppose. Common Cause, Doc. # 30. On August 20, 2020, the district

court (Judge Cooper) issued a written opinion granting the plaintiffs’ motion and requesting the

appointment of a three-judge court based on both section 2284 and section 195, Common Cause,

Doc. # 33, and the Chief Judge of the D.C. Circuit appointed such a court on August 24, 2020.

Common Cause, Doc. # 37.

       In San Jose v. Trump and California v. Trump, the district court ordered that the cases be

treated as related and that the parties file a consolidated joint Case Management Statement. San


2
 The governmental plaintiffs in New York v. Trump did not allege violations of section 195, see
New York, Doc. # 34 (governmental plaintiffs’ amended complaint), but their action was
consolidated with a separate challenge brought by non-governmental plaintiffs who did allege a
violation of section 195, see New York, Doc. # 57, at ¶¶ 11, 16, 181, 251-62 (non-governmental
plaintiffs’ amended complaint), and the plaintiffs in the consolidated cases jointly requested
appointment of a three-judge court on the basis of both section 2284 and section 195, see New
York, Doc. # 58.


                                                  7
        Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 8 of 17




Jose, Doc. # 43. In that joint Case Management Statement, the San Jose plaintiffs and the

California plaintiffs both indicated their intent to request a three-judge court on the basis of both

section 2284 and section 195. San Jose, Doc. # 44, at 2-3; see also San Jose, Doc. # 46, at ¶¶ 13-

16 (amended complaint requesting three-judge court under section 2284 and section 195);

California, Doc. # 28 (amended complaint alleging violations of section 195). The district court

(Judge Koh) issued a written opinion agreeing that a three-judge court was warranted under both

section 2284 and section 195, San Jose, Doc. # 49; California, Doc. # 17 (identical), and the

Chief Judge of the Ninth Circuit appointed such a court on August 20, 2020. San Jose, Doc.

# 56; California, Doc. # 22.

       As discussed below, the Defendant-Intervenors distinguished the present case from the

Presidential Memorandum challenges in opposing Alabama’s motion for the appointment of a

three-judge court, but acknowledge that they did not file a separate notice advising this Court

that they sought the appointment of a three-judge court in those challenges. The Defendant-

Intervenors wish to assure the Court that they did not intentionally shield from the Court’s view

their positions on those cases . And for the reasons that follow, all the Defendant-Intervenors

believe that they have provided this Court with their positions regarding the three-judge court

question and these positions have been consistent across all of these lawsuits.

III.   The Presidential Memorandum challenges all involved separate claims for relief
       under section 195, which is not present in this lawsuit and which requires a three-
       judge court.

       The Defendant-Intervenors respectfully submit that their positions on the appointment of

a three-judge court are consistent between this case and the Presidential Memorandum

challenges because no party in this case has raised a claim for relief under section 195, and all of

the Presidential Memorandum challenges include such a claim, and the plaintiffs sought

appointment of a three-judge court in part on that basis. See New York, Doc. # 58, at 2; Common


                                                  8
        Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 9 of 17




Cause, Doc. # 29-1, at 5-6; San Jose, Doc. # 44, at 2-3 (joint statement of both the San Jose

plaintiffs and the California plaintiffs).

        Section 195 prohibits statistical sampling when determining the population for

apportionment purposes, see 13 U.S.C. § 195; and the 1998 Appropriations Act directs that any

challenge under section 195 “shall” be heard and determined by a three-judge court. See 1998

Appropriations Act § 209(e)(1) (codified at 13 U.S.C. § 141 note). In all four cases, where the

Defendant-Intervenors are plaintiffs in challenges to the Presidential Memorandum the

respective district courts issued written opinions requesting that the Chief Judge in their circuit

appoint a three-judge court in part on the ground that section 195 required that such a court be

convened. New York, Doc. # 68; Common Cause, Doc. # 33; San Jose, Doc. # 49; California,

Doc. # 17.

        In this case, by contrast, no party has alleged a violation of section 195, and Alabama did

not seek appointment of a three-judge court on that basis. Doc. # 171. In denying Alabama’s

motion for appointment of a three-judge court, this Court expressly recognized that section 195

provided an alternative ground for a three-judge court in the New York action. See Alabama v.

U.S. Dep’t of Commerce, No. 18-cv-772 (RDP), 2020 WL 5994259, at *3 n.3 (N.D. Ala. Oct. 9,

2020) (“In all fairness, the court in New York v. Trump had an alternative reason for convening a

three-judge panel. In addition to a constitutional challenge, the plaintiffs alleged a violation of

13 U.S.C. § 195, which allows for plaintiffs to enforce that right in a three-judge court.”)

(citations omitted). The Court’s observation was correct, and the Court’s reasoning applies with

the same force to the Common Cause, San Jose, and California challenges to the Presidential

Memorandum.




                                                  9
          Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 10 of 17




          Because the Defendant-Intervenors all sought the appointment of a three-judge court in

their Presidential Memorandum challenges in part on the ground that section 195 required as

much, Defendant-Intervenors respectfully submit that there is no inconsistency between their

requests for a three-judge court in those cases and their opposition to a three-judge court in this

action.

IV.       Section 2284(a) does not apply in this action because Plaintiffs’ complaint does not
          challenge the constitutionality of the apportionment of congressional districts.

          To be sure, the Defendant-Intervenors also took the position that section 2284 did not

require the appointment of a three-judge court in this case, and did require the appointment of a

three-judge court in the Presidential Memorandum challenges. The Defendant-Intervenors

addressed this distinction explicitly in their opposition to Alabama’s motion and appreciate the

opportunity to explain further to the Court why these positions reflect, in Defendant-Intervenors’

view, a consistent interpretation of section 2284.

          As noted, section 2284 provides that “[a] district court of three judges shall be convened

. . . when an action is filed challenging the constitutionality of the apportionment of

congressional districts.” 28 U.S.C. § 2284(a). The Defendant-Intervenors’ opposition to

Alabama’s motion for a three-judge court cited authority identifying what they believed to be an

instructive framework for determining when section 2284(a) applies: “Courts applying Section

2284(a) have distinguished between challenges to ‘precursors to the ultimate apportionment

decision,’ which do not require assignment to a three-judge court, and ‘direct challenge[s] to

apportionment itself,’ which do fall within the three-judge court requirement.” Doc. # 173, at 3

(quoting Massachusetts v. Mosbacher, 785 F. Supp. 230, 234-38 (D. Mass.), rev’d on other

grounds sub nom. Franklin v. Massachusetts, 505 U.S. 788 (1992)). The Defendant-Intervenors

then sought to expressly distinguish Alabama’s challenge to the Census Bureau’s Residence Rule



                                                  10
       Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 11 of 17




from the separate challenges to the Presidential Memorandum. Id. at 5-6. In particular, the

Defendant-Intervenors sought to expressly acknowledge for the Court’s awareness that the

Presidential Memorandum challenges had all been assigned to three-judge courts, and to explain

why the reasoning of those decisions should not be applied here, stating as follows:

       The appointment of three-judge courts to hear recent constitutional challenges to
       the Presidential Memorandum directing the exclusion of undocumented
       immigrants from the apportionment base does not support Plaintiffs’ application
       for a three-judge court.

       The Presidential Memorandum declared that “[f]or the purpose of the
       reapportionment of Representatives following the 2020 census, it is the policy of
       the United States to exclude” undocumented immigrants from the congressional
       apportionment base “to the maximum extent feasible and consistent with the
       discretion delegated to the executive branch.” Memorandum on Excluding Illegal
       Aliens From the Apportionment Base Following the 2020 Census, 85 Fed. Reg.
       44,679, 44,680 (July 23, 2020). The Memorandum accordingly directed the
       Secretary of Commerce, “[i]n preparing his report to the President under section
       141(b) of title 13,” to “take all appropriate action, consistent with the Constitution
       and other applicable law, to provide information permitting the President, to the
       extent practicable,” to exclude undocumented immigrants from the final
       determination regarding the “whole number of persons in each State” that the
       President transmits to Congress pursuant to 2 U.S.C. § 2(a). Id. at 44,679-80.

       By its terms, the Memorandum did not affect the conduct of the census, and
       instead related directly to the calculation of the apportionment base. See id. As
       Judge Furman explained in concluding that appointment of a three-judge court
       was warranted to a constitutional challenge to the Memorandum:

               [T]he Presidential Memorandum does not purport to change the
               conduct of the census itself. Instead, it relates to the calculation
               of the apportionment base used to determine the number of
               representatives to which each state is entitled. To the extent that
               Plaintiffs challenge the constitutionality of the Presidential
               Memorandum, therefore, it would seem that they are challenging
               “the constitutionality of the apportionment of congressional
               districts.”

       Request to the Chief Judge of the U.S. Court of Appeals for the Second Circuit
       for Appointment of a Three-Judge Panel Pursuant to 28 U.S.C. § 2284(b), at 2,
       New York v. Trump, ECF No. 68, 20-CV-5770 (JMF) (S.D.N.Y. Aug. 7, 2020)
       (quoting 28 U.S.C. § 2284(a)). Applying again the standard articulated in
       Massachusetts, challenges to the Presidential Memorandum are direct challenges
       to the apportionment, rather than challenges to a “precursor” to the apportionment


                                                11
       Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 12 of 17




       decision, 785 F. Supp. at 236, and thus do not support Plaintiffs’ request for a
       three-judge court.

Doc. # 173 at 5-6.

       The Defendant-Intervenors respectfully submit that in making this argument, they

consistently identified a rubric courts have used to determine when section 2284(a) applies—

whether a party challenged a “precursor” to the apportionment decision (three-judge court should

not be appointed) or instead “directly challenged” the apportionment itself (three-judge court

should be appointed)—and explained why the application of that same test merited a different

outcome in this lawsuit than in the Presidential Memorandum challenges.3

       Here, Alabama exclusively challenges the Census Bureau’s Residence Rule, which is

“used to determine where people are counted during each decennial census.” 83 Fed. Reg. at

5526; see Am. Compl., Doc. # 112, at ¶¶ 126-143. As the Defendant-Intervenors previously

contended, Alabama therefore challenge a “precursor[] to the ultimate apportionment decision,”

which does not fall within section 2284(a)’s reach. Doc. # 173, at 3-4; see also Massachusetts,

785 F. Supp. at 234-38; Fed’n for Am. Immigration Reform v. Klutznick, 486 F. Supp. 564, 577-

78 (D.D.C. 1980); Philadelphia v. Klutznick. 503 F. Supp. 657, 658 (E.D. Pa. 1980); Tr. of Oct.

5 Oral Argument, Doc. # 177 at 26 (explaining that section 2284 requires “challenging the final

product—that is, apportionment—not just an ingredient that goes into the product’s




3
  In other challenges related to the decennial census practices, the Defendant-Intervenors have
not sought appointment of a three-judge court, where, in their view, the challenge was best
considered a “precursor” to the apportionment rather than a direct challenge to the apportionment
itself. Most recently, on August 18, 2020, San Jose and King County filed a lawsuit to challenge
the federal government’s decision to shorten census operations. See Complaint, Nat’l Urban
League v. Ross, No. 20-cv-5799 (N.D. Cal. filed Aug. 18, 2020). Because San Jose and King
County considered that case to be a challenge only to the conduct of the census (and only an
indirect challenge to the apportionment itself), San Jose and King County did not seek
appointment of a three-judge court in that case.


                                                12
       Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 13 of 17




manufacture”). That Alabama’s claims are not a “direct challenge” to the apportionment itself is

bolstered by the Federal Defendants’ position in the New York litigation, stating that the

Residence Rule has no necessary effect on the ultimate apportionment decision at all. See Defs.’

Reply Supp. Mot. to Dismiss 10-11 & n.2, New York, Doc. # 154. The Defendant-Intervenors

therefore respectfully continue to believe that their opposition to the appointment of a three-

judge court here is consistent with the positions they asserted in their challenges to the

Presidential Memorandum (as well as being consistent with the caselaw on this question).

       Defendant-Intervenors recognize that they did not explicitly state that these challenges

included their challenges to the Presidential Memorandum when discussing “recent

constitutional challenges to the Presidential Memorandum” in their opposition to Alabama’s

motion for a three-court panel. Doc. # 173, at 5. This was an inadvertent omission. See Docs.

# 154, 155, 163 at 4. Because Defendant-Intervenors believed (and continue to believe) that

there was no inconsistency between their position to this Court and the positions they took in

those other cases, it candidly did not occur to them to expressly point out those positions; had

Defendant-Intervenors believed there was an inconsistency to explain, they would have

welcomed the opportunity to do so. Defendant-Intervenors nonetheless recognize that the Court

would have appreciated further explanation at the time, and regret if this inadvertent omission

has raised any concerns.



 DATED: November 4, 2020                          Respectfully submitted,

                                                  XAVIER BECERRA
                                                  Attorney General of California
                                                  THOMAS S. PATTERSON
                                                  Senior Assistant Attorney General
                                                  ANTHONY R. HAKL
                                                  Supervising Deputy Attorney General



                                                 13
     Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 14 of 17



                                    /s/ Gabrielle D. Boutin
                                    GABRIELLE D. BOUTIN
                                    R. MATTHEW WISE
                                    Deputy Attorneys General

                                    Attorneys for the State of California
/s/ Barry A. Ragsdale
Barry A. Ragsdale                   LETITIA JAMES
SIROTE & PERMUTT, PC                Attorney General of the State of New York
2311 Highland Avenue South
Birmingham, AL 35205                By: /s/ Matthew Colangelo
Phone: (205) 930-5100               Matthew Colangelo
bragsdale@sirote.com                  Chief Counsel for Federal Initiatives
                                    Elena Goldstein
/s/ Joyce White Vance                 Deputy Chief, Civil Rights Bureau
Joyce White Vance                   Joseph J. Wardenski, Senior Trial Counsel
101 Paul W. Bryant Drive            Office of the New York State Attorney General
Tuscaloosa, AL 35487                28 Liberty Street
jvance@law.ua.edu                   New York, NY 10005
                                    Phone: (212) 416-6057
                                    Matthew.Colangelo@ag.ny.gov

                                    Attorneys for the State and Other Government
                                    Defendant-Intervenors


                                    Respectfully submitted,

                                    /s/ Robert S. Vance
                                    THE BLOOMSTON FIRM
                                    Robert S. Vance
                                    2151 Highland Avenue South, Suite 310
                                    Birmingham, AL 35205
                                    (205) 212-9700
                                    Robert@thebloomstonfirm.com

                                    DAGNEY JOHNSON LAW GROUP
                                    Anil A. Mujumdar (ASB-2004-L65M)
                                    2170 Highland Avenue South, Suite 205
                                    Birmingham, Alabama 35205
                                    Telephone: (205) 649-7502
                                    Facsimile: (205) 809-7899
                                    Email: anil@dagneylaw.com

                                    LAWYERS’ COMMITTEE FOR CIVIL
                                    RIGHTS UNDER LAW


                                    14
Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 15 of 17




                               Ezra D. Rosenberg
                               Dorian L. Spence
                               1401 New York Avenue NW, Suite 400
                               Washington, DC 20005
                               Telephone: (202) 662-8600
                               Facsimile: (202) 783-9857
                               Email: erosenburg@lawyerscommittee.org
                               dspence@lawyerscommittee.org

                               DEMOCRACY FORWARD
                               Robin F. Thurston
                               John T. Lewis
                               Democracy Forward Foundation
                               P.O. Box 34553
                               Washington, DC 20043
                               Telephone: (202) 448-9090
                               Email: rthurston@democracyforward.org
                               jlewis@democracyforward.org

                               Attorneys for Defendant-Intervenors City of
                               Atlanta; City of San José; Arlington County;
                               and King County

                               DEBEVOISE & PLIMPTON LLP
                               Jyotin Hamid
                               Lauren M. Dolecki
                               Ming Ming Yang
                               919 Third Ave
                               New York, NY 10022
                               (212) 909-6000
                               Facsimile: (212) 909-6836
                               Email: jhamid@debevoise.com
                               lmdolecki@debevoise.com
                               mmyang@debevoise.com

                               Robert Kaplan
                               801 Pennsylvania Avenue NW, Suite 500
                               Washington, DC 20001
                               Telephone: (202) 383-8000
                               Facsimile: (202 383-8188
                               Email: rbkaplan@debevoise.com

                               CITY OF SAN JOSÉ
                               Richard Doyle, City Attorney
                               Nora Frimann, Assistant City Attorney
                               Office of the City Attorney



                               15
Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 16 of 17




                               200 East Santa Clara Street, 16th Floor
                               San José, CA 95113-1905
                               Telephone: (408) 535-1900
                               Facsimile: (408) 998-3131
                               Email: cao.main@sanjoseca.gov

                               Attorneys for Defendant-Intervenor
                               City of San José

                               COPELAND FRANCO
                               SCREWS & GILL, P.A.
                               Robert D. Segall (SEG003)
                               Post Office Box 347
                               Montgomery, AL 36101-0347
                               Phone: (334) 834-1180
                               Facsimile: (334) 834-3172
                               Email: segall@copelandfranco.com

                               OFFICE OF THE COUNTY COUNSEL
                               COUNTY OF SANTA CLARA
                               James R. Williams, County Counsel
                               Greta S. Hansen
                               Raphael N. Rajendra
                               Marcelo Quiñones
                               Karun Tilak
                               Office of the County Counsel
                               County of Santa Clara
                               70 West Hedding Street
                               East Wing, 9th Floor
                               San José, CA 95110
                               Email: raphael.rajendra@cco.sccgov.org
                               marcelo.quinones@cco.sccgov.org
                               karun.tilak@cco.sccgov.org

                               LAW OFFICE OF
                               JONATHAN WEISSGLASS
                               Jonathan Weissglass
                               1939 Harrison Street, Suite 150-B
                               Oakland, CA 94612
                               Telephone: (510) 836-4200
                               Email: jonathan@weissglass.com

                               Attorneys for the Local Government Defendant-
                               Intervenors




                               16
       Case 2:18-cv-00772-RDP Document 191 Filed 11/04/20 Page 17 of 17




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of November, 2020, I electronically filed the

foregoing with the Clerk of the District Court using the CM/ECF system, which will send

notification of such filing to all counsel of record in this proceeding.



DATED: November 4, 2020                        /s/ Barry A. Ragsdale
                                               Barry A. Ragsdale
                                               SIROTE & PERMUTT, PC
                                               2311 Highland Avenue South
                                               Birmingham, AL 35205
                                               Phone: (205) 930-5100
                                               Fax: (205) 930-5101
                                               bragsdale@sirote.com




                                                  17
